                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

UNITED STATES OF AMERICA

v.                                    CRIMINAL NO. 1:19-00160

JEFFREY WILLIAM SEXTON, JR.


                   MEMORANDUM OPINION AND ORDER

     Defendant, Jeffrey William Sexton, Jr., is charged in a

single count indictment alleging he violated 18 U.S.C. §2423(b)

and (e), which criminalizes the act of traveling in interstate

commerce for the purpose of engaging in any illicit sexual

conduct with another person, in this case, a minor, or attempting

to do so.

                           I.   Background1

     On or about May 28, 2019, an undercover task force officer

(TFO) with the FBI’s Violent Crimes Against Children Task Force

was posing as a minor female on Skout, a mobile device social

networking application that allows users to locate and

communicate with other individuals located in their general

vicinity.   While the TFO’s profile indicated that she was over 18

years old, the TFO would inform users that she was 13 years old.

     The TFO was contacted by a user named “Jeff” who was later

identified as defendant.   The TFO and defendant communicated with

each other on May 28 and 29, 2019, until the TFO’s profile was


     1
       The factual background is taken largely from the
government’s recitation of facts. See ECF No. 40.
shut down by Skout (presumably after being reported as a minor).

On May 30, 2019, the TFO created a new profile using the same

persona and defendant again initiated communications with the

undercover TFO.   When the minor stated that she believed she had

previously chatted with defendant using a different account,

defendant seemingly remembered her and stated, “Your 13.”

     On May 31, 2019, defendant contacted the TFO and asked where

she lived.   The TFO indicated that she was currently in Beckley

but would be returning to Bluefield the next day.   Late that

evening, defendant contacted the TFO’s online persona via a

different account, stating that he had accounts with both Skout

and MeetMe, a sister company providing a similar chat application

where users could communicate across both applications.

Ultimately, after a lot of back and forth, defendant and the TFO

made plans to meet that night at a church parking lot off College

Avenue, in Bluefield, West Virginia.   Just before 1:00 a.m., on

June 1, 2019, defendant drove past the meeting location twice and

told the TFO to stand under a light so he could see her.    At that

time, defendant was stopped by law enforcement and placed under

arrest.

     Following his arrest, defendant was advised of and waived

his Miranda rights and gave a recorded statement.   That statement

is approximately one hour and 19 minutes long.   In the course of

that statement, Sexton acknowledged that he understood he was


                                 2
speaking to a 13-year-old girl and that he was the “Jeff”

involved in the conversations.      He recounted traveling from

Virginia to the meeting location in West Virginia.      Defendant

stated that he had used the Skout/MeetMe applications to find

sexual or romantic partners.      As for his communications with the

TFO regarding oral sex, defendant stated that question was

designed to find out if the TFO had intentions that were sexual

in nature because, if she did, he would have stopped talking to

her.       He insisted that he only intended to meet the undercover

TFO to listen to music in his car.

       A search warrant was later served on The Meet Group, the

parent company of MeetMe and Skout, requesting defendant’s chats

from one of his profiles during the time period of May 28 to June

1, 2019.      In response to the search warrant, the government has

identified three conversations with individuals other than the

TFO that it seeks to offer as evidence in this case.      On May 31,

2019, defendant was chatting with two other individuals

purporting to be minors (“Unknown User 1" and “Unknown User 2").2

Also, on the evening of May 31 and into the early morning hours

of June 1, defendant was seemingly making plans with an adult




       On December 4, 2019, counsel for the government informed
       2

the court that her further investigation had revealed these
conversations with other purported minors were actually with
other undercover officers rather than actual minors.

                                     3
female (“Kelley”) to travel to her location in Princeton to

engage in sexual intercourse.

      Pending before the court are defendant’s motions to “exclude

any messages the defendant allegedly sent to or received from any

other person other than the undercover law enforcement officer

portraying himself as a minor female” and asking the court to

require the government to play defendant’s entire statement given

to law enforcement should the government elect to utilize the

statement.   (ECF No. 29).   The government filed a response in

opposition to defendant’s motion, see ECF No. 40, and a hearing

on defendant’s motions was held on November 5, 2019.   At that

hearing, the government stated that it intended to play four

excerpts of defendant’s statement but that defense counsel had

been unable to review those statements.   Defendant was provided

additional time to respond in writing to the identified excerpts

and the government was directed to provide a copy of defendant’s

entire statement to the court.

       On November 15, 2019, defendant filed a supplemental

response to his motion regarding the government’s use of

defendant’s statement at trial.   See ECF No. 46.   A week later,

on November 22, 2019, the government filed a reply.    See ECF No.

47.   On December 3, 2019, in response to defendant’s proposed

jury instruction on entrapment, the government filed a




                                  4
supplemental response to defendant’s pretrial motions.   See ECF

No. 52.   The motions are ripe for decision.

                            II.   Analysis

      A district court’s evidentiary ruling are reviewed for abuse

of discretion.   See United States v. Taylor, 754 F.3d 217, 226

n.* (4th Cir. 2014).   An abuse of discretion occurs only when a

district court “act[s] arbitrarily or irrationally in admitting

evidence.”    United States v. Williams, 445 F.3d 724, 732 (4th

Cir. 2006).

A.    Chats with Unknown User 1, Unknown User 2, and Kelley

      Federal Rule of Evidence 404(b) prohibits the admission of

“[e]vidence of a crime, wrong, or other act . . . to prove a

person’s character in order to show that on a particular occasion

the person acted in accord with the character.”   Fed. R. Evid.

404(b).   Such “evidence may be admissible for another purpose,

such as proving motive, opportunity, intent, preparation, plan,

knowledge, identity, absence of mistake, or lack of accident.”

Id.   To be admissible, the evidence must be “(1) relevant to an

issue other than the general character of the defendant; (2)

necessary to prove an element of the charged offense; and (3)

reliable.”    United States v. Hodge, 354 F.3d 305, 312 (4th Cir.

2004) (citing United States v. Queen, 132 F.3d 991, 997 (4th Cir.

1997)).   “Additionally, the probative value of the evidence must




                                   5
not be substantially outweighed by the danger it will cause

unfair prejudice.”   Id.

     Evidence of other bad acts also “may be introduced if it

concerns acts `intrinsic to the alleged crime’ because evidence

of such acts do[es] not fall under Rule 404(b)’s limitations’ to

begin with.”   United States v. Otuya, 720 F.3d 183, 188 (4th Cir.

2013) (quoting United States v. Chin, 83 F.3d 83, 87-88 (4th Cir.

1996)).   Evidence is intrinsic “if it arose out of the same . . .

series of transactions as the charged offense, . . . or if it is

necessary to complete the story of the crime (on) trial.”   United

States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994) (citations

omitted).   “Evidence is [also] intrinsic if it is necessary to

provide context relevant to the criminal charges.”   United States

v. Basham, 561 F.3d 302, 326 (4th Cir. 2009) (quotation and

citation omitted).

     The government argues that the three chat transcripts with

individuals other than the TFO are intrinsic to the crime charged

and, therefore, admissible.   In the alternative, the government

also argues that the evidence would be admissible under Rule

404(b).

     The court agrees with the government that the three chat

transcripts are intrinsic to the crime charged herein because

they are necessary to “complete the story” and “provide context

relevant to the criminal charges.”   Defendant used Skout and


                                 6
MeetMe to communicate with the TFO purporting to be a 13-year-old

girl.    At the same time, he was also chatting with three other

individuals, two of whom claimed to be minors.    In the third chat

with Kelley, Sexton suggests that he could meet up with her for

sexual activity and Kelley indicates her willingness to meet him.

As the government noted,

        These simultaneous chats provide context for
        defendant’s chats with the purported 13-year-old and
        complete the story of the crime. They demonstrate the
        purpose and intent for defendant’s use of the MeetMe
        application at the time he was arranging to meet with
        the minor. The chats with the purported minor did not
        occur in isolation. These chats are relevant and
        probative to demonstrate the scope of defendant’s
        MeetMe activities on May 31, 2019, into the early
        morning hours of June 1, 2019.

ECF No. 40 at p. 10.

        “Evidence may be excluded under Rule 403 only if the

evidence is unfairly prejudicial and, even then, only if the

unfair prejudice substantially outweighs the probative value of

the evidence.”    United States v. Byers, 649 F.3d 197, 210 (4th

Cir. 2011) (quoting United States v. Siegel, 536 F.3d 306, 319

(4th Cir. 2008)) (emphasis in original); see also United States

v. Zahursky, 580 F.3d 515, 525 (7th Cir. 2009) (“That evidence

may be highly prejudicial does not compel its exclusion; the

evidence must be unfairly prejudicial.”)(emphasis in original).

“[U]nfair prejudice exists `when there is a genuine risk that the

emotions of a jury will be excited to irrational behavior, and

this risk is disproportionate to the probative value of the

                                   7
offered evidence.’”   Byers, 649 F.3d at 210 (quoting Siegel, 536

F.3d 319).   “Generally speaking, “bad acts” evidence, admissible

under Rule 404, is not barred by Rule 403 where such evidence

`did not involve conduct any more sensational or disturbing than

the crimes with which [the defendant] was charged.’” Id. (quoting

United States v. Boyd, 53 F.3d 631, 637 (4th Cir. 1995)).     In

this case, the court cannot find that the probative value of the

three chats with individuals other than the TFO is substantially

outweighed by unfair prejudice.   The three chats with Unknown

User 1, Unknown User 2, and Kelley does not involve conduct more

sensational or disturbing than the crime with which defendant is

charged.   Furthermore, any prejudice can be abated by a proper

limiting instruction.

     In order to establish the offense proscribed by 18 U.S.C. §§

2243(b) and (e), the United States has to prove that defendant

traveled in interstate commerce with the intent to engage in

illicit sexual conduct with a person under 18 years of age.

“[E]vidence is relevant if it is sufficiently related to the

charged offense. . . .   The more closely that the prior act is

related to the charged conduct in time, pattern, or state of

mind, the greater the potential relevance of the prior act.”

United States v. Cowden, 882 F.3d 464, 472 (4th Cir. 2018)

(stating that other acts evidence was properly admitted where it

was probative of defendant’s state of mind at the time he


                                  8
committed offense of conviction).    Therefore, even if the other

chats are extrinsic to the crime charged, they are still properly

admitted under Rule 404(b).

     First, the evidence is not improper character evidence but,

rather, is highly relevant to defendant’s intent in traveling

across state lines.   See United States v. Davenport, 149 F. App’x

536, 538 (7th Cir. 2005) (concluding that district court did not

abuse its discretion in prosecution under 18 U.S.C. § 2423(a) in

admitting evidence of defendant’s Internet “chats” with minor

other than victim because such evidence helped jury evaluate

defendant’s intent); United States v. Rojas, 145 F. App’x 647,

650 (11th Cir. 2005) (affirming the admissibility of the

defendant’s sexually explicit online chats with a minor under

Rule 404(b) as relevant to show the defendant’s intent to engage

in sexual activity with another minor).   Furthermore, given

defendant’s stated defense that he only wanted to meet the TFO to

listen to music, his contemporaneous highly sexual conversation

with Kelley, although not identified as a minor, is relevant to

his intent.   See United States v. Zahursky, 580 F.3d 515, 525

(7th Cir. 2009) (holding that evidence of other chats was

admissible to rebut defendant’s “claims at trial as to why he

chatted with Shelley about sex—to get minors to leave adult chat

rooms; and why he drove to the Starbucks—not for coffee and not

to meet Shelley for sex, but out of curiosity as to whether she


                                 9
was a college student or cop.    This evidence also was admissible

to rebut [defendant]’s denial that he intended to have sex with a

minor.   Accordingly, this evidence was admissible to prove

[defendant]’s motive, intent, knowledge, and absence of

mistake.”)

     [C]ourts must determine whether prior bad acts evidence
     is “necessary” under Rule 404(b) in light of other
     evidence available to the government. Thus, as to the
     quantum of other non-Rule 404(b) evidence available to
     prove an issue unrelated to character increases, the
     need for the Rule 404(b) evidence decreases.

Byers, 649 F.3d at 209 (internal citations and quotations

omitted).    In the instant case, the non-Rule 404(b) evidence

regarding defendant’s intent in traveling in interstate commerce

is not uncontradicted.   And, as noted above, defendant’s intent

is an element of the crime charged.   Therefore, the evidence is

“necessary” as required by Rule 404(b).   Id. (“Logically, then,

when the evidence presented to the jury generates uncertainty

about motive or identity, resort to other crimes evidence may be

appropriate.”) (internal alterations, citation, and quotation

omitted).

     Finally, the evidence is reliable and, as the court has

already stated, it is not so unfairly prejudicial that it

outweighs its probative value.   For all these reasons,

defendant’s motion to exclude the chat with Unknown User 1,

Unknown User 2, and Kelley is DENIED.



                                 10
B.   Defendant’s Statement

     As noted above, after his arrest, defendant provided a

statement to law enforcement that was videotaped.   That statement

is more than an hour.   The United States seeks to introduce four

excerpts totaling approximately 4.5 minutes from that statement,

all of which occur within the first 20 minutes.   Defendant argues

that the entire statement should be played for the jury whereas

the government argues that defendant cannot rely on the rule of

completeness to admit his self-serving hearsay testimony.

     A recent decision from the District of Maryland provides a

comprehensive discussion of the intersection of various rules

that might affect the court’s resolution of this issue.   See

United States v. Bailey, Criminal No.: PWG-16-0246, 2017 WL

5126163 (D. Md. Nov. 6, 2017).

     Whether the defendant in a criminal trial may compel
     the Government to introduce his exculpatory statements
     at the same time that it introduces his inculpatory
     ones implicates a number of evidentiary rules,
     including Rules 102 (which instructs judges to
     interpret the rules of evidence in order to insure
     fairness, ascertain the truth, and to secure a just
     determination), 106 (the so-called “rule of
     completeness”), 404 (relevance), 403 (probative value
     versus danger of unfair prejudice or confusion); 611(a)
     (court control over the examination of witnesses and
     presentation of evidence); and 802 (the rule against
     admissibility of hearsay, and its exceptions). . . .
     As will be seen, although there is no shortage of case
     law and treatise analysis on this subject, the law is
     far from settled, and courts and commentators have
     reached starkly different results by applying a variety
     of approaches, resulting in an evidentiary landscape
     that is unclear.


                                 11
Id. at *1.

     The common-law doctrine of completeness has been partially

codified in Rule 106 of the Federal Rules of Evidence.”    United

States v. Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996).    That rule

provides that “[i]f a party introduces all or part of a writing

or recorded statement, an adverse party may require the

introduction, at that time, of any other part—or any other

writing or recorded statement—that in fairness ought to be

considered at the same time.”   Fed. R. Evid. 106.   The Advisory

Committee Note to Rule 106 states that:

     The rule is based on two considerations. The first is
     the misleading impression created by taking matters out
     of context. The second is the inadequacy of repair work
     when delayed to a point later in the trial. The rule
     does not in any way circumscribe the right of the
     adversary to develop the matter on cross-examination or
     as part of his own case.

Fed. R. Evid. 106 advisory committee’s note to 1972 proposed

rules (citation omitted).   “Conspicuously absent from the Rule or

the Advisory Note is any indication of whether completing

information can be admitted under Rule 106 even if otherwise

inadmissible (for example, because it is hearsay).”   Bailey, 2017

WL 5126163 at *4.

     The Bailey decision goes on to note that the courts have

reached different results in answering this question.    See id.3


     3
       The Fourth Circuit has made clear that a common law rule
of completeness (should one survive Rule 106's codification)
cannot “be used to justify the admission of inadmissible

                                12
Bailey contends that a focus on Rule 106's fairness requirement

should guide the court’s analysis in this regard:

          Perhaps courts’ willingness to restrict the use of
     Rule 106 to admissible evidence reflects the same
     concern expressed by the Department of Justice when it
     objected to the revision of the rule in 2002 to permit
     the use of inadmissible evidence. DOJ “prosecutors
     argued that amending the Rule would allow defense
     counsel to make bogus claims that the evidence was
     taken out of context so that they could get
     inadmissible evidence before the jury.” 21A Wright &
     Graham, supra, § 5071. Fair enough. But it is just as
     much an abuse of the adversary system for the
     prosecution to paint a misleading picture to the jury
     by introducing out-of-context inculpatory statements by
     the defendant as it is for a defense attorney to assert
     “bogus” claims that prosecution evidence was taken out
     of context as a pretext to “correct” the record by
     introducing otherwise inadmissible evidence. And it
     does not answer to prevent the later abuse but permit
     the former. Moreover, proper application of the
     “fairness” requirement of Rule 106 should prevent the
     abuses that the Department of Justice feared because
     judges should restrict application of Rule 106 to those
     situations where misleading information actually was
     introduced by the prosecution and allow only such
     correcting evidence as is necessary to counteract it.
     In this regard, courts and commentators have identified
     various factors that go a long way towards preventing
     any abuse of Rule 106 that might occur if inadmissible
     evidence is allowed to complete the record.

          To begin with, Rule 106 should never come into
     play unless misleading evidence has been introduced
     that requires clarification or explanation—otherwise
     there is no unfairness that needs correction.


hearsay.” United States v. Oloyede, 933 F.3d 302, 314 (4th Cir.
2019) (district court did not abuse its discretion in admitting
inculpatory portions of a post-arrest statement given by
defendant while excluding as untrustworthy hearsay other
portions). Likewise, “Rule 106 does not . . . however, `render
admissible the evidence which is otherwise inadmissible under the
hearsay rules.’” United States v. Lentz, 524 F.3d 501, 526 (4th
Cir. 2008) (quoting Wilkerson, 84 F.3d at 696).

                               13
     Wilkerson, 84 F.3d at 696 (“Thus, the rule of
     completeness . . . would not appl[y] . . . where there
     was no partially introduced conversation that needed
     clarification or explanation.”). And, judges need not
     take at face value exaggerated claims that a partially
     introduced statement requires completion unless it can
     be shown with some precision just how the incomplete
     evidence is taken out of context.

Id. at *6.4


     4
       Bailey identifies a number of “factors that help courts
identify when the fairness requirement of Rule 106 has been met.”
Id. These factors include:

     (1) Is the proffered evidence taken out of context
     (does what is missing change the meaning of what was
     introduced)? (2) Does the lack of context make the
     evidence misleading (does the admitted evidence
     “invite” or “permit” a false premise)? (3) Can the
     misleading impression be dispelled by other means (for
     example, by instructing the jury not to draw the
     misleading inference, or by permitting introduction of
     completing evidence at a later time, such as during
     cross examination or the defense case, so as not to
     interrupt the presentation of the prosecution’s case)?
     (4) How much evidence is needed to dispel misleading
     effects (lawyers should be precise in identifying the
     information actually needed to correct the misleading
     impression created by the incomplete evidence, and
     judges should be skeptical about allowing expansive
     introduction of lengthy excerpts from writings or
     recordings under the guise of “correcting” a
     misimpression)? (5) How strong is the evidence
     admitted and omitted (how does the strength of the
     admitted evidence compare to the strength of the
     omitted evidence—a minor discrepancy does not require
     “correction” with a massive introduction of information
     of little probative value)? (6) How long will repair
     be delayed if not accelerated (if the completing
     information is not introduced during the prosecution’s
     case, can the defendant effectively dispel any
     misleading impression during cross examination or
     during his case in chief, or will the damage, once
     done, be irremediable if not immediately addresse[d])?
     (7) What is the consequential fact to be proved (if the
     misimpression goes to an essential element of the

                               14
     In this case, defendant has failed to adequately explain how

the excerpts from his statement that the United States seeks to

offer at trial are misleading.   Having listened to the entire

statement, the court cannot conclude that the excerpts are

inherently misleading.   Furthermore, defendant does not identify

the specific portions of that statement that would clarify or

explain the allegedly misleading statements.   See id.

(“[L]awyers should be precise in identifying the information

actually needed to correct the misleading impression created by

the incomplete evidence, and judges should be skeptical about

allowing expansive introduction of lengthy excerpts from writings

or recordings under the guise of `correcting’ a

misimpression[.]”).   Therefore, under these circumstances, Rule

106's fairness requirement does not lead the court to conclude



     prosecution’s case—such as the defendant’s motive or
     intent—then there is a more exigent need to insure
     immediate correction than exists if the incomplete
     information is primarily relevant to a less critical
     issue, such as an assessment of a witness’s
     credibility)? (8) How much will completion disrupt or
     prejudice the proponent (the more disruptive the
     immediate completion will be of the proponent’s case,
     the more cautious the court should be before allowing
     it at that time)? And (9) does truncation or
     completion implicate constitutional rights (if the
     prosecution introduces incomplete portions of a
     defendant’s confession that, if not completed by
     introducing other parts of the confession, would
     require the defendant to waive his Fifth Amendment
     right not to testify)?

Id. (citing 21A Wright & Graham, supra, § 5077.2).

                                 15
that defendant’s entire 79-minute statement needs to be played in

order to explain or clarify the 4.5 minutes of excerpts that the

government seeks to introduce at trial.   This is especially true

in light of the fact that the statement contains inadmissible

hearsay that, under Fourth Circuit precedent, should not be

admitted, see Lentz and Oloyede, and defendant has not offered

any exception to the hearsay rule that would govern its

admissibility.

     Nor is the court persuaded by defendant’s more specific

arguments regarding the four excerpts.    See ECF No. 46.   With

respect to the first and fourth clips, the court does not agree

that they would be confusing to the jury.   As for the second

clip, defendant has not shown how the clip is misleading.

Concerning the third clip, the court disagrees with defendant

that the clip is irrelevant and unfairly prejudicial.5

     Based upon the foregoing, defendant’s motions in limine are

DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion to counsel of record and to the Probation Office of this

court.




     5
       Defendant has argued that a limiting instruction stating
that it is not illegal to communicate with a minor should be
provided. The government does not oppose such an instruction.
Counsel should provide such an instruction prior to trial.

                               16
IT IS SO ORDERED this 17th day of December, 2019.

                         ENTER:



                        David A. Faber
                        Senior United States District Judge




                          17
